Name: 82/445/ECSC: Commission Decision of 18 May 1982 amending Decision 78/975/ECSC on the authorization of special Deutsche Bundesbahn tariffs in favour of coal and steel producers in the Saar (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-07-14

 Avis juridique important|31982D044582/445/ECSC: Commission Decision of 18 May 1982 amending Decision 78/975/ECSC on the authorization of special Deutsche Bundesbahn tariffs in favour of coal and steel producers in the Saar (Only the German text is authentic) Official Journal L 206 , 14/07/1982 P. 0038 - 0038*****COMMISSION DECISION of 18 May 1982 amending Decision 78/975/ECSC on the authorization of special Deutsche Bundesbahn tariffs in favour of coal and steel producers in the Saar (Only the German text is authentic) (82/445/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the fourth paragraph of Article 70 thereof; Whereas, in Decision 78/975/ECSC (1), the Commission, after a thorough examination of the situation as a whole in the coal and steel industries in the Saar and taking into account in particular the programme under way for the restructuring and adjustment of these industries, the completion of which was scheduled for 1983, authorized the application of special Deutsche Bundesbahn tariff Nos 188, 196, 197, 263, 270, 273 and of tariff No 9133 in favour of coal and steel producers in the Saar until 31 December 1983; Whereas, moreover, the planned restructuring operations were expected to start to improve significantly the competitiveness of the producers concerned in the course of 1981, and the Commission accordingly decided that the tariff reductions should be decreased somewhat as from 1 January 1982; Whereas, by letter of 17 September 1981 and telex of 15 April 1982, the Government of the Federal Republic of Germany requested that application of these tariffs be further extended until 31 December 1988; Whereas the support tariffs in question are similar to operational aid; whereas it is therefore important that the Commission should abide by the principles governing aid to the steel industry; Whereas the Court of Justice has decided that a time limit should be specified for this Decision; Whereas the predictions made in 1978 that the competitiveness of the producers concerned would begin to improve in 1981 have not fully materialized; whereas additional restructuring measures would therefore appear to be required involving further reductions in some of the production capacity in the Saar; whereas the restoration of the competitiveness of the producers concerned will be delayed; Whereas, in view of this additional restructuring, it would seem to be justified to extend for one year application of the tariffs authorized by the above-mentioned Decision 78/975/ECSC, to postpone until 1 January 1984 the commencement of the tariff reductions and to eliminate the special tariff in two stages, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 78/975/ECSC is hereby amended as follows: 1. The date '31 December 1983' in Article 2 is replaced by '31 December 1984'. 2. Article 3 (1) is replaced by the following: '1. that the tariff reductions on the tariffs usually applied shall be decreased by at least 50 % on 1 January 1984 and that they shall be completely abolished on 31 December 1984.' Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 18 May 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 330, 25. 11. 1978, p. 34.